         Case 5:17-cv-00489-EJD Document 177 Filed 05/22/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                              SAN JOSE DIVISION
                                  Honorable Edward J. Davila
                                    Courtroom 1 - 5th Floor

                TITLE: Yahoo! Inc v National Union Fire Ins.
                    CASE NUMBER: 5:17cv00489EJD
                                 Minute Order and Trial Log
Date: 5/22/2019
Time in Court: 10:00-10:09am, 10:13-10:14, 12:46-12:55pm, 1:35-1:38pm
Total: 22 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: William Um, Elizabeth Baldridge Also present: Layla
Kaigh(Verizon)
Defendant Attorney(s) present: Asim Desai, Richard Nicolaides, Jr., Daniel Graham, Jr., Emily
Cuatto Also present: Jonathan Kipnis
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 8)

Further Jury Trial – Further Jury deliberations. Jury verdict rendered. Court to prepare
Judgment. Jury trial concluded.

Please see trial log attached.
///

The following exhibits are marked for identification:
Plaintiffs: None
Defendants: None

The following exhibits are admitted into evidence:
Plaintiffs: None
Defendants: None




                                                                                   Adriana M. Kratzmann
                                                                                       Courtroom Deputy
                                                                                        Original: E-Filed
      Case 5:17-cv-00489-EJD Document 177 Filed 05/22/19 Page 2 of 2



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                Case Name: Yahoo! Inc. v National Union Fire Ins.
                           Case No: 17cv00489EJD

                                   TRIAL LOG

TRIAL DATE: 5/22/2019         REPORTER(S):                      CLERK:
                              Irene Rodriguez/Lee-Anne          Adriana M. Kratzmann
                              Shortridge
PLF   DEFT    TIME      DESCRIPTION


             9:00 am    Jury begins deliberations

             10:00 am   Court in session outside presence of Jury with Counsel re scheduling

             10:09 am   Off the record

             10:13 am   Court back on record re discussions of scheduling dependent upon jury
                        return of possible verdict. Counsel to meet and confer regarding
                        protocol re punitive damages if necessary
             10:14 am   Court in recess

             12:46pm    Jury seated. Court in session. Jury reached unanimous verdict

             12:48pm    Jury verdict read by the Court. Jury polled, and unanimous verdict
                        recorded.
             12:51pm    Court addresses the Jury and thanks the Jury

             12:55pm    Court takes recess

             1:35 pm    Court in session outside presence of Jury. Taking up any remaining
                        issues
             1:38 pm    Jury Trial concluded. Court to prepare Judgment. Court adjourned.
